DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/22.
Applicant’s election without traverse of claims 1-6 in the reply filed on 6/23/22 is acknowledged.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumo (US2009/0057949).  
  	Regarding claim 1: A resin component (Izumo : molded component 1; figs 1-2) comprising: a first resin portion (Izumo: frame part 11; figs 1-2) composed of a first resin material; and a second resin portion (Izumo: mesh part 12; figs 1-2) composed of a second resin material having a different thermal shrinkage from a thermal shrinkage of the first resin material (Izumo: para. 0034 teaches the use of PP as the frame part and AES as the mesh part, which inherent have different thermal shrinkage), the first resin portion and the second resin portion being connected in a state of at least partially not overlapping (Izumo: boundary part 13 is the at least partially not overlap connecting the frame and mesh parts; figs 1-2), the resin component comprising: 
 	a discontinuous portion (Izumo: openings 14 of the mesh part; figs 1-2) at a portion inward of a boundary location of the second resin portion with the first resin portion.  
 	Regarding claim 2: The resin component according to Claim 1, wherein the second resin portion is arranged so as to be at least partially surrounded by the first resin portion (Izumo: figs 1-2).  
 	Regarding claim 3:  The resin component according to Claim 1, wherein the discontinuous portion is arranged intermittently along the boundary location (Izumo: figs 1-2).  
 	Regarding claim 4: The resin component according to Claim 1, wherein the discontinuous portion is opened on a surface opposite to a designed surface of the resin component (Izumo: figs 1-2; the openings of the mesh part are through holes which extend from one surface to the opposing surface).  
 	Regarding claim 5: The resin component according to Claim 1, wherein the discontinuous portion includes at least a bent portion (Izumo: figs 1-2; each corner of the opening is a bend).  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumo (US 2009/0057949) as applied to claim 1 above.  The above teachings of Izumo are incorporated hereinafter.
 	Regarding claim 6, Izumo does not teach the claimed shape of the discontinuous portion.  The specific shape used is a mere obvious matter of choice dependent on the desired final product.  Since V-shaped openings arranges in a series are well-known in the mesh art for its aesthetic appeal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed shape in the mesh part of Izumo in order to form articles having an enhanced aesthetic appeal.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Both 5458361 and 9067560 teach articles having internal discontinuous parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744